IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


VALERY WILLIAMS,                            :   No. 553 EAL 2019
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
TAX REVIEW BOARD,                           :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.